Citation Nr: 1228330	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is in the claims folder.

When this case was most recently before the Board in December 2011, the Board granted an increased rating to 30 percent but no higher for the Veteran's service-connected bilateral plantar fasciitis.  The Board also granted service connection for sleep apnea and remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court partially vacated the December 2011 Board decision to the extent that it awarded a 30 percent rating, but no higher, for bilateral plantar fasciitis and thereby granted a Joint Motion to Remand.  The Court did not vacate the Board's grant of entitlement to benefits for sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, by a rating decision dated in September 2004, the RO granted service connection for bilateral plantar fasciitis, and assigned a noncompensable rating effective in September 2003.  In August 2008, the Veteran submitted a claim for an increased rating, asserting that his disability was more severely disabling than indicated.  In an October 2009 rating decision, the RO granted a compensable rating of 10 percent, effective in August 2008.  The Veteran appealed asserting that his disability warranted a higher rating.  

In its December 2011 decision, the Board, giving the Veteran the benefit of the doubt, granted a 30 percent rating for bilateral plantar fasciitis as analogous to severe bilateral acquired flatfoot under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, the Veteran continued to assert that his disability warranted a higher rating and appealed to the Court.  

In June 2012, the Court in its Joint Motion for Remand (JMR) found that while the Board correctly recognized that disabilities of the feet can be rated pursuant to Diagnostic Code 5284 (other foot injuries), the Board did not fully consider the applicability of Diagnostic Code 5284.  Specifically, the Court noted that while the maximum rating under Diagnostic Code 5284 was 30 percent, the Board should have considered whether the Veteran could obtain a separate compensable rating for each foot, thereby potentially rendering a higher overall rating for the service-connected bilateral foot disability.  

After reviewing the claims file, the Board notes that the Veteran has been diagnosed with multiple disabilities related to his feet throughout the pendency of this appeal, including bilateral plantar fasciitis, grade 2 hallux limitus, hallux rigidus, Morton's neuroma, pes planus, and osteoarthritis documented in multiple joints of both feet.  The Veteran is currently in receipt of service connection for bilateral plantar fasciitis and grade 2 hallux limitus.

Additionally, the Board notes that the Veteran has a pending claim for entitlement to service connection for left foot hallux valgus as secondary to the service connected bilateral plantar fasciitis.  The Board notes that while the Veteran has specifically claimed service connection for left foot hallux valgus, the Court held that claims of entitlement to service connection for hallux valgus also encompasses claims for service connection for all foot disabilities afflicting a Veteran based on a review of the medical evidence.  See in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, it appears the Veteran was afforded a VA examination pertaining to the pending service connection claim in February 2012, in which the examiner did not diagnose hallux valgus, but did provide diagnoses of bilateral hallux rigidus and bilateral Morton's neuroma, as well as provided an opinion regarding those disabilities.  The examiner also indicated that the Veteran did not have any other foot injuries, but did not specifically address the symptoms and current severity of the Veteran's bilateral plantar fasciitis.  While the examiner ultimately opined that it was at least as likely as not that the Veteran's hallux rigidus and Morton's neuroma was caused by the service connected bilateral plantar fasciitis, it does not appear that the RO has issued a rating decision regarding this claim to date.

Moreover, regarding the February 2012 VA examination, the Board notes that the examination as well as private treatment records dated to December 2011 were associated with the record after the RO issued the most recent supplemental statement of the case (SSOC) in June 2011.  This additional evidence is not duplicative of previously submitted evidence, and has not been discussed in the statement of the case (SOC), or any supplemental statements of the case (SSOC).  

This evidence must be considered by the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived.  Such waiver must be in writing or, if a hearing on appeal is conducted, formally entered on the record orally at the time of the hearing.  See 38 C.F.R. § 20.1304(c).  In this appeal, the RO has not considered the newly-submitted evidence, and the Veteran has not waived his right to preliminary review by the RO.  Therefore, a remand for RO consideration of the additional evidence, in the first instance, is warranted. 
  
Based on the foregoing, the Board finds that the issue of entitlement to an increased rating for bilateral plantar fasciitis is inextricably intertwined with the pending claim for service connection for bilateral foot disabilities.  Specifically, the Board notes that the adjudication of the pending claim for service connection could have an effect on the claim for an increased rating that is currently on appeal.  


Therefore, the Board finds that this matter must be remanded.  Upon remand, the RO should (i) adjudicate the pending service connection claim and issue a rating decision; (ii) then, following adjudication of the pending claim, the RO should readjudicate the issue of entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis; and (iii) finally, the RO should undertake any other development deemed to be warranted, to include providing the Veteran with another VA examination or obtaining an addendum to the February 2012 VA examination if deemed to be necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all outstanding records of treatment received by the Veteran pertinent to the disability at issue at VA and non-VA medical facilities should be obtained and made part of the record.  

2. The RO should adjudicate the Veteran's pending claim for service connection for foot disabilities including hallux valgus as secondary to bilateral plantar fasciitis and issue a rating decision regarding this issue.

3. Then, the RO should readjudicate the Veteran's claim for entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis in light of all pertinent medical evidence (to particularly include that received after the June 2011 SSOC) and legal authority.

4. The RO should also undertake any other development it determines to be warranted.

5. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


